DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 3 October 2022. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action. Examiner acknowledges Claims 2, 3, 11, 12, and 20 have been cancelled.

Response to Arguments
Applicant’s arguments with respect to Claims 1, 4 – 10, and 13 - 19 have been fully considered and are persuasive.  The 101 Rejection of Claims 1, 4 – 10, and 13 - 19 has been withdrawn. 
Applicant’s arguments with respect to Claims 1, 4 – 10, and 13 - 19 have been fully considered and are persuasive.  The Prior Art Rejection of Claims 1, 4 – 10, and 13 - 19 has been withdrawn. 
Applicant's arguments with respect to the 112(a) Rejections have been fully considered but they are not persuasive. 
Applicant argues the optimization strategy is sufficiently described and enabled as the amended claims clarify the optimization strategy is linked to a user selection. Examiner respectfully disagrees.
While it is clear a user selects the optimization strategy, the strategy itself is not adequately described nor enabled. What is the “strategy”? And what is being optimized? It appears the strategy may be to optimize balancing according to: “minimize weight” “minimize static imbalance” “minimize couple imbalance” “minimize both static and couple imbalance while prioritizing a lowest static imbalance” and “minimize both couple imbalance and static imbalance without prioritizing static imbalance or couple imbalance”, but again how these goals are achieved are not adequately described nor enabled.
Applicant also one skilled in the art would clearly appreciate how the use of constraints would be applied to a balancing algorithm regardless of the specific algorithm. Examiner respectfully disagrees.
Examiner does agree generally speaking one skilled in the art may appreciate utilizing constraints with respect to an algorithm/equation e.g. to solve a differential equation. However, in the present case, the algorithms themselves have not been disclosed nor the types of constraints which may be supplied by the user, thus failing to adequately describe or enable the claimed invention.
Applicant argues one skilled in the art would readily comprehend the concept of applying constraints and inputs to a plurality of candidate balancing algorithms as such the algorithms are adequately described and enabled. Examiner respectfully disagrees.
When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description rejection. See also MPEP § 2181, subsection II.B.2(a). See MPEP 2161.01.I.
The issue is that the algorithms specifically used for each strategy are not disclosed/described nor enabled, their goals have been merely outlined. As such, the specification fails to adequately describe or enable the claimed invention.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
Regarding Claims 1 and 10, “the selected optimization strategy” in the first clause of the claims should read “a selected optimization strategy”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4 – 10, and 13 - 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, the claim recites “determining, based on the selected optimization strategy, a selected algorithm from a plurality of predefined candidate algorithms, each predefined candidate algorithm being defined by corresponding balance equations that are unique to each predefined candidate algorithm; and determining a correction to apply to the rotating body to achieve corrected balance parameters meeting the set of constraints based on an application of the measured balance parameters and the set of constraints to the selected algorithm, wherein application of the correction to the rotating body results in an user-introduced residual static imbalance or user- introduced couple imbalance in the rotating body due to the non-zero target correction of the at least one constraint.”
The specification fails to describe what the optimization strategy is (other than a general description of goal of the algorithm e.g. “minimize weight” “minimize static imbalance” “minimize couple imbalance” “minimize both static and couple imbalance while prioritizing a lowest static imbalance” and “minimize both couple imbalance and static imbalance without prioritizing static imbalance or couple imbalance”), what the actual algorithms are, how the constraints are used to in the optimization strategy, and what a balancing solution is.
As such, the claimed invention was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Similar can be said regarding Claims 10 and 19.
This rejection applies to all recitations of the term “algorithm”
	Regarding Claims 4 and 13, the claims recite “the plurality of predefined candidate algorithms comprise: a first algorithm configured to minimize weight; a second algorithm configured to minimize static imbalance; a third algorithm configured to minimize couple imbalance; a fourth algorithm configured to minimize both static and couple imbalance while prioritizing a lowest static imbalance; and a fifth algorithm configured to minimize both couple imbalance and static imbalance without prioritizing static imbalance or couple imbalance”. The specification fails to describe the specifics of the algorithm, what variables are contained in each algorithm, and how the aforementioned imbalances/weights are minimized according to each algorithm. The specification also fails to describe how imbalances are prioritized/not prioritized.
	As such, the claimed invention was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims dependent upon a rejected claim are therefore rejected as well.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4 – 10, and 13 - 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding Claim 1, the claim recites “determining, based on the selected optimization strategy, a selected algorithm from a plurality of predefined candidate algorithms, each predefined candidate algorithm being defined by corresponding balance equations that are unique to each predefined candidate algorithm; and determining a correction to apply to the rotating body to achieve corrected balance parameters meeting the set of constraints based on an application of the measured balance parameters and the set of constraints to the selected algorithm, wherein application of the correction to the rotating body results in an user-introduced residual static imbalance or user- introduced couple imbalance in the rotating body due to the non-zero target correction of the at least one constraint.”
The specification fails to describe what the optimization strategy is (other than a general description of goal of the algorithm e.g. “minimize weight” “minimize static imbalance” “minimize couple imbalance” “minimize both static and couple imbalance while prioritizing a lowest static imbalance” and “minimize both couple imbalance and static imbalance without prioritizing static imbalance or couple imbalance”), what the actual algorithms are, how the constraints are used to in the optimization strategy, and what a balancing solution is.
Turning to the Wands factors, no guidance is provided by the applicant nor are any working examples provided.
As such, the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Similar can be said regarding Claims 10 and 19.
This rejection applies to all recitations of the term “algorithm”
	Regarding Claims 4 and 13, the claims recite “the plurality of predefined algorithms candidate comprise: a first algorithm configured to minimize weight; a second algorithm configured to minimize static imbalance; a third algorithm configured to minimize couple imbalance; a fourth algorithm configured to minimize both static and couple imbalance while prioritizing a lowest static imbalance; and a fifth algorithm configured to minimize both couple imbalance and static imbalance without prioritizing static imbalance or couple imbalance”. The specification fails to describe the specifics of the algorithm, what variables are contained in each algorithm, and how the aforementioned imbalances/weights are minimized according to each algorithm. The specification also fails to describe how imbalances are prioritized/not prioritized.
Turning to the Wands factors, no guidance is provided by the applicant nor are any working examples provided.
	As such, the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims dependent upon a rejected claim are therefore rejected as well.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2855



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2855